       Case 14-05067-gs        Doc 84      Entered 06/14/19 21:36:01       Page 1 of 2



 1   Timothy A. Lukas, Esq.
     Nevada Bar No. 4678
 2   Joseph G. Went, Esq.
     Nevada Bar No. 9220
 3   HOLLAND & HART LLP
     5441 Kietzke, Lane, 2nd Floor
 4   Reno, Nevada 89511
     Tel: (775) 327-3000
 5   Fax: (702) 786-6179
     Email: jgwent@hollandhart.com
 6
     Attorneys for John Beach, Trustee of the
 7   Beach Living Trust dated January 22, 1999

 8
                               UNITED STATES BANKRUPTCY COURT
 9
                                           DISTRICT OF NEVADA
10
      In re:                                                   Case No.: BK-14-50333-gs
11                                                             Chapter: 7
      ANTHONY THOMAS and WENDI THOMAS
12                                                             [Lead Case – Jointly Administered]
13                            Debtors.                         Case No.:   BK-14-50331-gs
                                                               Chapter:    7
14

15    JOHN BEACH, AS TRUSTEE OF THE                            Adv. No. 14-5067-gs
      BEACH LIVING TRUST DATED JANUARY
16    22, 1999,                                             STIPULATION TO DISMISS
17                            Plaintiff,
18    vs.

19    ANTHONY THOMAS,

20                            Defendant.

21
               John Beach, as Trustee of the Beach Living Trust dated January 22, 1999 (“Plaintiff” or
22
     “Beach”), by and through his attorneys of the law firm of Holland & Hart LLP, and Anthony
23
     Thomas (“Thomas”), hereby stipulate and agree as follows:
24
     ...
25
     ...
26
     ...
27
     ...
28
                                                 Page 1 of 3
     13113328_1
Case 14-05067-gs   Doc 84   Entered 06/14/19 21:36:01   Page 2 of 2
